Citation Nr: 1433662	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-13 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for skin allergies.

2.  Entitlement to an initial disability evaluation higher than 40 percent for fractured mandible with rigid fixation, to include extraschedul ar consideration.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran had active service from August 1996 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from December 2006 and April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When this case was most recently before the Board in December 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claim file is a completely paperless file.  The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's skin allergies are manifested by hyper-pigmented skin of the face likely exceeding six square inches, lesions, and intermittent systemic therapy; residual scarring, visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of three characteristics of disfigurement has not been shown.  The skin allergies do not affect either 5 percent of the Veteran's whole body nor 20 percent of its exposed area.  

2.  The Veteran's fractured mandible with rigid fixation is manifested by maximum inter-incisal movement at 10 millimeters with weakness, fatigability and pain.

3.  The evidence does not demonstrate that the Veteran's fractured mandible with rigid fixation disability presents an exceptional case so as to render the schedular evaluation inadequate; it does not impact his employment or cause hospitalization.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for a 10 percent evaluation, but no higher, for skin allergies have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, 7806, 7813 (2008).

2.  The criteria for a rating in excess of 40 percent disabling for a fractured mandible with rigid fixation or for assignment of an extraschedular evaluation have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9904, 9905 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In September 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for skin allergies and fractured mandible with rigid fixation.  Service connection was subsequently granted, and the Veteran appealed the noncompensable evaluations assigned to both disabilities effective March 15, 2006.  Later a higher evaluation of 40 percent was assigned for his fractured mandible effective March 15, 2006.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

The Board also notes substantial compliance with the Board's most recent remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, including records from the Social Security Administration (SSA).  The Veteran has been medically evaluated and medical opinions have been sought in conjunction with his claims.  The duty to assist has been fulfilled.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

III.  Skin allergies

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 23 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in August 2006.  Therefore, the schedular criteria in effect prior to the October 2008 revisions are applicable. 

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Here, the Veteran is assigned a noncompensable evaluation for skin allergies, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, for dermatophytosis.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  It appears that the Veteran has various skin diagnoses including dermatophytosis which have been considered under the umbrella term "skin allergies".  

Diagnostic Code 7800 pertains to disfigurement of the head, face, or neck.  There are eight characteristics of disfigurement for purposes of evaluation under §4.118: scar five or more inches in length, scar at least one-quarter inch wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, skin indurated and inflexible in an area exceeding six square inches.  A 10 percent is assigned for skin with one characteristic of disfigurement, 30 percent is assigned for skin with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features of three characteristics of disfigurement, 50 percent is assigned for skin with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement, 80 percent is assigned for skin with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.

Diagnostic Code 7801 pertains to scars other than the head, face, or neck that are deep or cause limitation of motion.  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801 provides a 10 percent evaluation for scars that are deep or that cause limited motion, and have an area of at least six square inches (39 sq. cm.).  A 20 percent evaluation is warranted for scars that have an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted for scars that have an area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation is warranted for scars that have and area or areas exceeding 144 square inches (929 sq. cm.).

Diagnostic Code 7802 pertains to scars.  A 10 percent is assigned when the scar, other than head, face, or neck, is superficial and does not cause limited motion in an area of 144 square inches

Under Diagnostic Code 7803, a 10 percent is assigned for superficial unstable scars. 

Under Diagnostic Code 7804, a 10 percent is assigned for superficial painful scars.

Diagnostic Code 7805 notes that other scars should be rated under limitation of function of that affected part.

Dermatitis and eczema are evaluated pursuant to Diagnostic Code 7806, which provides a 10 percent rating if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period. A 60 percent evaluation is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period.  Symptoms are otherwise rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

The Veteran submitted the instant claim for increase in August 2006.  

In August 2006, a VA physician noted that the Veteran had skin allergies and lesions on his arm.  

A May 2008 VA treatment record notes that the Veteran was taking doxycycline for skin problems.

In a September 2006 VA examination, the Veteran reported having hives in the summer, spring and fall.  He also noted pruritus with hives.  Upon examination, there were no hives, erythematous area or any eczematous area.

In November 2007, the Veteran had one papules on his left shoulder and one on his abdomen.  The physician thought that this was most consistent with folliculitis and was treated with triamcinolone cream.

In April 2007, the Veteran reported hives and maculopapular rash that kept coming back.  

In a May 2007 VA treatment record, the Veteran reported insect-bite type like lesions on his arm and upper torso which then crust over, enlarge and leave a scar.  He would get a new one twice monthly.  Upon examination, he had scattered pink papules, anterior right shoulder with 2 millimeters crusted erythematous papule.  He also had hyper-pigmented macules on the left upper extremity.  He was diagnosed with folliculitis versus pityriasis lichenoides et varioliformis acuta.  He was treated with benzoyl peroxide wash, clindamycin solution, and doxycycline.

The Veteran received treatment for skin lesions in June 2007 and June 2008.

In March 2009, the Veteran was afforded a VA examination.  The Veteran reported that he has severe skin rashes about every two months which he treats with Betamethasone cream, Clindamycin cream and Doxycycline pills.  He took hydroxyzine every day to prevent daily itching.  He reported outbreaks every two months.  The rash causes the Veteran to stay indoors until it is healed due to embarrassment.  There was no active skin disease at the time of the examination and no scarring or disfigurement, acne or chloracne.  The examiner diagnosed the Veteran with chronic dermatitis with intermittent exacerbations but with normal examination.

A May 2009 VA treatment record notes that the Veteran was last seen in May 2008 for folluculitis of the trunk and scalp.  Upon examination, he had two erythematous papules with folliculitis and a few erythematous follicular papules on the left arm.
In February 2010, the Veteran was afforded a VA examination to determine whether his service-connected disabilities rendered him unemployable.  The examiner referred to findings from the March 2009 VA examination.  Upon examination, there was no active skin disease at the time of the examination or disfigurement or scarring.

In an April 2010 VA treatment record, the Veteran was diagnosed with folliculitis.  Upon examination, he had many follicular base erythematous papules on the back, two annular eczematous plaques on the one shoulder and the back.  He was diagnosed with folliculitis and xerosis and nummular eczema.

In an August 2010 VA treatment record, the Veteran had two lesions on the posterior left calf and posterior neck.  Upon examination, there were many follicular base erythematous papules on the back, small fibrotic papule on the right posterior calf and small cyst on the posterior neck.  He was diagnosed with pityrosporom folliculitis well-controlled with clindamycin and fluconazole.  He was also diagnosed with xerosis, nummular eczema, dermatofibroma on calf and cyst on neck.

In May 2012, a VA treatment record noted that the lesion on the Veteran's left shoulder was not consistent with pityrosporum folliculitis.  

Photographs taken in January and February 2013 show mild pink skin on the face and arm.

In February 2013, the Veteran was afforded a VA examination.  He was diagnosed with folliculitis and dermatophytosis.  The Veteran reported that he had a rash-like lesion on the back of his shoulder.  In July 1998, the Veteran was bit by an insect and was rushed to emergency room due to difficulty breathing.  He had anaphylactoid reaction to hymenoptera stings twice in 1998 which was treated by immunotherapy by twice a week subcutaneous allergen injections until 2001.  The Veteran also noted that he had two pimple-like lesions on the back and face that can be the size of his pinky nail.  They usually get better in two weeks with medication and heal without scarring.  The Veteran was taking hydroxyzine twice daily for itching which has been discontinued by his doctor and replaced with Xanax.  At the time of the examination, he was using topical treatment for his skin condition and had stopped the oral medication, hydroxyzine in 2012.  The examiner summarized that the Veteran had recurrent folliculitis one or two lesions monthly which were red without pus or drainage had been diagnosed as folliculitis.  At the time of the examination, there were no skin lesions other than mild/faint erythema on the lateral aspect of the right periorbital area.  Photographs were taken and included in the record.  There were no other skin lesions or rash upon examination.  The skin was healthy without discoloration or scarring.  Upon examination, the Veteran had very healthy skin without significant lesions anywhere in the body except for the very faint erythema on the right side of his face which began on February 6th and 7th and have since faded.  The examiner noted specifically that mild erythema was noted only on very close observation.  There was no discoloration or induration in the involved area.  The Veteran reported that most of the lesions are above the waistline.  Except for the last lesion on the right periorbital area, his skin was healthy.  The Veteran reported that his skin condition impacts his ability to work because his skin condition causes discomfort, and he avoids going out during eruptions of the skin lesion.  

In July 2013, the Veteran had a lesion on his shoulder but it was not consistent with pityrosporum folliculitis.

The Veteran was afforded a VA examination for his skin in September 2013.  The examiner noted that the examination was not provided to the Veteran during the summer or during a flare-up as stipulated in the Board remand.  During the examination, the Veteran reported that the rash on his face and arms look like pimples but they grow larger and are pus-filled-then scab over and bleed.  He reported that summer time is when he usually has flare-ups.  He had no scarring or disfigurement of the head, face or neck.  He was treated with oral medications for less than six weeks in the last year and topical corticosteroids medications for six weeks or more in the last year, but not constant and other topical medications for six weeks or more in the last year but not constant.  The examiner explained that it was difficult to evaluate the rash when no rash was present.

In February 2014, the Veteran was treated for mild folliculitis on the right side of the neck and face with Clindamycin cream.  The examiner described the folliculitis as mild and nothing significant.

In June 2014, the Veteran was again afforded a VA examination for his skin disability.  The Board specifically requested that his examination be conducted during the summer, and if possible, during a flare-up of his skin disability.  Although the June 2014 VA examination was conducted during the summer, he had no skin disability at the time of the examination.  The examiner noted that the Veteran had a diagnosis of folliculitis in the past.  The Veteran reported having dermatophytosis in the past but no longer had recurrent episodes.  The Veteran reported that he had one or two episodes (sometimes three) per year and the last episode was in February of this year, involving the right side of the face and the scalp.  The Veteran stated that the lesions start as a single pimple, the lesion fills with pus that bursts open and causes crusted lesions.  The infection spreads around to local area and involves any part of the skin above the waistline.  It would last for a week or two.  With treatment, it resolves more quickly.  He says that during flare-ups, it is unsightly but does not cause any residual scarring or pigmentation of any kind.  He usually takes an oral antibiotic.  The examiner found that the Veteran's skin condition did not cause scarring, disfigurement of the head, face or neck.  The Veteran had been treated with oral medication (Doxycycline) for folliculitis of skin for less than six weeks in the last twelve months.  He was also treated with topical treatment for less than six weeks in the last twelve months.  As mentioned above, the Veteran had no skin disability at the time the examination was conducted.  The examiner opined that the Veteran's skin condition did not impact the Veteran's ability to work.  The examiner concluded that the Veteran's recurrent skin condition affected less than 5 percent of the body surface area and resolved within 10 to 15 days with treatment.  There was no residual scarring or pigmentation from the condition.  At the time of the examination, the Veteran had very healthy skin all over his body with no skin lesions.

Having carefully reviewed the evidence pertaining to this issue, the Board concludes that a 10 percent evaluation is warranted for the Veteran's skin allergies for the entire period on appeal.  

As noted above, the Veteran has been evaluated under Diagnostic Code 7813 for dermatophytosis which is rated as disfigurement of the head, face or neck (DC 7800), scars (7801), 7802, 7803, 7804, or 7805), or dermatitis (DC 7806) depending on the predominant disability.  Under Diagnostic Code 7800, a 10 percent evaluation is warranted for disfigurement of the head, face, or neck when there is one characteristic of disfigurement.  The Veteran reported that he had redness of his face and scalp during a flare-up in February 2013.  The examiner also noted faint erythema on his right side of his face.  The Board finds that the Veteran is competent to report observable symptomatology.  Although the February 2013 VA examination was not conducted during the height of his flare-up but instead near the tail end, the examiner corroborated redness on the right side of the Veteran's face.

The Board finds that the Veteran had hyper-pigmented skin in an area that exceeds six square inches.  Although no measurements were made of the pigmented skin and the pigmentation had faded by the time of the examination, the Board finds that the Veteran's redness of his skin on his face with occasional red, intermittent systemic therapy and uncomfortable lesions on his face and upper body more nearly approximates a 10 percent evaluation under Diagnostic Code 7800.  

The Board has considered whether a higher evaluation is warranted under any other diagnostic code but has not found that a higher evaluation is warranted.  Under DC 7800, higher evaluations require either two or three characteristics of disfigurement or tissue loss.  The Veteran does not meet these requirements, and there is no evidence of tissue loss.  

The Board has looked at the Diagnostic Codes for scars to evaluate whether a higher evaluation could be rated by analogy.  DC 7801 requires limited motion due to the scar which is not the case here.  Although the Veteran has discomfort due to the lesions, Diagnostic Code for painful superficial scars only allows for a 10 percent evaluation.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013); See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, allowing for additional 10 percent evaluation under 7803 would be considered pyramiding.  

A higher evaluation under DC 7806 for dermatitis would not allow for a higher evaluation.  The Board acknowledges that most of the VA examinations were conducted when the Veteran had no skin flare-up; however, after taking a thorough history from the Veteran, the June 2014 VA examiner concluded that he had a skin disability that affected less than 5 percent of the body during flare-ups.  Therefore, a higher evaluation under DC 7806 is not warranted.  

The Board acknowledges that the Veteran took oral antibiotics for his skin disabilities throughout the course of the appeal, but there is no evidence of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatment.  Therefore, a higher evaluation would not be warranted under DC 7817.  

Based on the Veteran's competent statements and corroborated by VA treatment records and examinations, the Board resolves all reasonable doubt in the Veteran's favor and finds that the Veteran's face pigmentation, intermittent systemic therapy and lesions on the upper body during flare-ups, most nearly approximates a 10 percent evaluation, but not higher, under Diagnostic Code 7800 for the entire period on appeal.

Extraschedular Consideration for skin

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected skin disability is manifested by signs and symptoms such as discomfort, lesions and pigmented skin, which causes him to stay inside during flare-ups due to embarrassment.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The Veteran has been evaluated under the "old" scheduler ratings.  The diagnostic codes in the rating schedule corresponding to disabilities of the skin provide for pigmented skin and pain.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800,7804 (providing ratings on the basis disfigurement of skin and painful scars).  In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by hyper-pigmented skin, lesions, and discomfort.  In short, there is nothing exceptional or unusual about the Veteran's skin disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his skin disability has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected skin disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

IV.  Entitlement to an initial disability evaluation higher than 40 percent for fractured mandible with rigid fixation.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  See 38 C.F.R. § 4.45.  The Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

The Veteran fractured his mandible in service as a result of an assault.  The injury resulted in a limitation and restriction of the right mandibular joint, according to the findings of the February 2013 and October 2013 VA examinations.  The February 2013 VA examination noted inter-incisal distance of 30 mm, 15 mm, 10 mm.  The October 2013 examiner noted inter-incisal measurements of 18mm then 15mm and finally 14mm.  The October 2013 examiner concluded that the Veteran's loss of motion of his jaw appears to be at the 50% level.  There was weakness and fatigability after the second measurement of inter-incisal range.  The October 2013 examiner concluded that his jaw measurements were remarkably weaker and more painful since the February VA examination.

The Veteran's mandible fracture is currently rated at the highest schedular rating of 40 percent disabling according to Diagnostic Code (DC) 9905, which pertains to limited motion of temporomandibular articulation.  A 40 percent rating is assigned for inter-incisal range of 0 to 10 millimeters.  38 C.F.R. § 4.150, DC 9905.  The RO granted the Veteran the 40 percent rating based on the results of the October 2013 VA examination, and the 40 percent evaluation is assigned for the entire period on appeal.  

The Board does not find that a higher evaluation could be warranted under any other diagnostic code as his disability is specifically a fractured mandible.  He has no loss of his mandible.  See § 4.149, Diagnostic Codes 9901-9902.  Per his February 2013 VA examination, he also does not have loss of the substance of the ramus, loss of condyloid process, or loss of hard palate that would justify a higher rating.  See 38 C.F.R. § 4.150, Diagnostic Codes, 9907, 9909, 9912.  Per the February 2013 examination, he has had loss of teeth but not due to loss of substance of body of maxilla or mandible and masticatory surfaces were restored due to suitable prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

With the highest schedular rating assigned, the Board considered whether referral for an extraschedular rating is appropriate.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations (or ratings) for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In comparing the Veteran's disability level and symptomatology of fracture mandible to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  With regard to mandible malunion, three categories are noted (severe displacement, moderate displacement, and slight displacement).  With regard to temporomandibular joint dysfunction, the rating schedule focuses on range of motion, specifically inter-incisal range.  Although the severity of the October 2013 did not fall within the 40 percent rating (October 2013 examination results were inter-incisal measurements of 18mm then 15mm and finally 14mm), Furthermore, the February 2013 VA examination noted inter-incisal measurements of 30 mm, 15 mm, 10 mm.  During the October 2013 examination, the Veteran had weakness and fatigability after the second measurement, and the examiner concluded that the jaw movements of the Veteran were remarkably weaker and more painful.  

The Board acknowledges the Veteran's challenges associated with this disability including not eating hard or crunchy food, not opening his mouth wide, pain in the jaw, slack jaw at night, decrease in range of motion, weakness, fatigability and getting headaches if he chews or talk too much.  Even if the Board were to be able to find that this evidence was sufficient to warrant review of the second step, the Veteran's claim for extraschedular consideration still fails. 

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to the fracture of his mandible since the time of the accident.  The record demonstrates very little treatment for his fracture mandible since service.  The Board acknowledges that he had oral surgery in March 2013.  The surgery was due to a loss of tooth number 14 which was not a tooth that had been lost as a result of the assault in service when he broke his jaw.  During the March 2013 surgery, the Veteran had a left maxillary sinus pneumatization which did not involve the Veteran's mandible.  In summary, the surgical records do not indicate that the surgery was related to the Veteran's fractured mandible or any tooth lost at the time of the assault.

The Veteran has not faced marked interference in employment due to the fractured mandible.  A February 2013 examiner diagnosed the Veteran with malunion or nonunion of mandible and opined that the Veteran's disability did not impact his ability to work.  The September 2013 VA examiner also opined that the Veteran's fractured mandible did not impact his ability to work.  Additionally, the record demonstrates that he has been eligible for Social Security disability benefits in the past due to his posttraumatic stress disorder and not due to his fractured mandible.

The Board recognizes the Veteran's difficulties due to his fractured mandible.  Despite this, he has also been able to maintain a normal, but modified diet.  The Veteran is currently a student and has not reported difficulty communicating due to his disability.  

Accordingly, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) for the Veteran's fractured mandible is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent disability rating for skin allergies for the entire appeal period is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating in excess of 40 percent, or an extraschedular rating, for fractured mandible with rigid fixation is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


